       Case 1:17-cv-02989-AT Document 754 Filed 07/31/20 Page 1 of 20




             IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF GEORGIA
                       ATLANTA DIVISION

DONNA CURLING, et al.

       Plaintiffs,
                                            CIVIL ACTION
       v.
                                            FILE NO. 1:17-cv-2989-AT
BRAD RAFFENSPERGER, et al.,

       Defendants.


      STATE DEFENDANTS’ RESPONSE IN OPPOSITION TO
   PLAINTIFFS’ JOINT EMERGENCY MOTION FOR EXPEDITED
  DISCOVERY AND EVIDENTIARY HEARING AND RESPONSE TO
   PROPOSED SCOPE AND TIMING OF PROPOSED EXPEDITED
                       DISCOVERY

      Defendants Secretary of State Brad Raffensperger, State Election

Board, and the State Election Board Members (collectively, “State

Defendants”) respond in opposition to Plaintiffs’ Joint Emergency Motion for

Expedited Discovery and Evidentiary Hearing [Doc. 749] (“Plaintiffs’

Motion”) and further respond to Plaintiffs’ Joint Statement Addressing Scope

and Timing of Proposed Expedited Discovery [Doc. 752] as required by this

Court’s order [Doc. 751].

      As discussed below, Plaintiffs’ proposed expedited schedule introduces

significant uncertainty into the process for preparing for the November
       Case 1:17-cv-02989-AT Document 754 Filed 07/31/20 Page 2 of 20




elections—down to examining voting equipment currently being used in the

runoff—and is completely unnecessary given the scope of relief available at

this point in the case. This case should proceed on a normal discovery track,

not an expedited track, and the regular rules of Civil Procedure should

govern the discovery process.

               BACKGROUND ON ELECTION SCHEDULE

      As this Court is aware, Georgia held its primary elections on June 9,

2020. Of the more than 1.9 million votes cast, 1.1 million were absentee-by-

mail votes instead of in-person votes using BMDs.1

      As Plaintiffs acknowledge, early voting is already underway for the

August 11, 2020 runoff elections. [Doc. 752, p. 1 n.1]. After voting concludes

on August 11, county election officials begin the certification process, which

must be complete by 5:00 P.M. on the second Friday after the election,

August 21, 2020. O.C.G.A. § 21-2-493(k). The Secretary of State then has

until the following Friday, August 28, 2020, to certify the results of the

runoff. O.C.G.A. § 21-2-499 (b). The Secretary of State’s office will then have

11 working days to build ballots for the November general election so ballots

can be printed and sent to overseas and military ballots by September 15-19,


1Election Results,
https://results.enr.clarityelections.com/GA/103613/web.255599/#/summary

                                      -2-
       Case 1:17-cv-02989-AT Document 754 Filed 07/31/20 Page 3 of 20




2020.2 Early voting for the November general election will begin on October

12, 2020. O.C.G.A. § 21-2-385.

      In the next two weeks, another judge on this Court will hold a

preliminary-injunction hearing regarding a variety of election-related

changes for the November election. The New Georgia Project v. Raffensperger,

Case No. 1:20-cv-01986-ELR. State Defendants are currently scheduled to

reply to hundreds of pages of summary judgment and Daubert motions by

August 13, 2020 in another case involving election practices, including a

challenge to the constitutionality of the old DRE/GEMS voting system. Fair

Fight Action v. Raffensperger, Case No. 1:18-cv-05391-SCJ. Currently

pending before this Court are several other preliminary-injunction motions

that seek to change election practices prior to November. Black Voters Matter

Fund v. Raffensperger, Case No. 1:20-CV-01489-AT; SPS v. Raffensperger,

Case No. 1:19-CV-04960-AT. Plaintiffs’ proposed relief to change from a




2When announcing the move to June 9 on April 9, 2020, the Secretary of
State explained that June 9 was the latest the election could be held without
compromising the November general election. Mark Niesse, Atlanta Journal-
Constitution, Georgia primary delayed again to June 9 during coronavirus
emergency, https://www.ajc.com/news/state--regional-govt--politics/georgia-
primary-delayed-again-june-during-coronavirus-
emergency/W5ElsYWTsP5clpNAVTYXnO/

                                     -3-
       Case 1:17-cv-02989-AT Document 754 Filed 07/31/20 Page 4 of 20




BMD-marked paper-ballot system to a hand-marked paper-ballot system is

the most radical change sought in any of these pending cases.

                  PLAINTIFFS’ PROPOSED SCHEDULE

      While the State and counties are conducting the August 11 runoff and

litigating these cases regarding election practices, both sets of Plaintiffs now

acknowledge that they currently lack evidence needed to establish their

claims and require extensive and burdensome discovery to support their third

set of preliminary-injunction motions in this case. In light of this reality, they

propose a three-week schedule that would monopolize the time and resources

of election officials during this critical time, while preparing for an extremely

difficult and important election in November. Specifically, Plaintiffs propose

(among other things):

           that written responses be due at 5:00 P.M. three calendar days

             after being emailed, with all responsive documents produced no

             later than 10 calendar days after service, [Doc. 752, pp. 5-6];3




3Coalition Plaintiffs also announced they intended to serve requests for the
production of documents today calling for a response by the following
business day, August 3, 2020. [Doc. 752, p. 3 n.7]. The request for inspection
sent by email earlier this afternoon is attached as Exhibit A to this response
so the Court can review how broadly Coalition Plaintiffs view the scope of
discovery.

                                       -4-
        Case 1:17-cv-02989-AT Document 754 Filed 07/31/20 Page 5 of 20




           that non-party counties provide ballot images for absentee

              ballots that were not even created by the challenged BMDs, id.;

           a full forensic examination4 of memory cards and DREs using at

              least one expert that has not previously been noticed in this case,

              id. at 2-3;

           inspection and testing of actual voting equipment being used in

              the August 11, 2020 runoff during its use in the election, id. at 3;

           deadlines this coming Tuesday and Thursday for expert

              disclosures from Defendants, id. at 4; and

           a 24-hour turnaround on resolution of all discovery disputes, id.

              at 6.

      Obviously, each of these requests will require the participation of State

employees, county election officials, and their counsel. Plaintiffs propose that

the entirety of this discovery process be concluded in three weeks, with briefs

filed on August 28—the same day as the deadline to certify the August 11,

2020 runoff and just days before mail ballots for the November elections must

go out. Id. at 5.


4Despite having received electronic data from the now-decertified
DRE/GEMS system—including hundreds of copies of GEMS databases—
Plaintiffs have yet to provide concrete evidence that the vulnerabilities in
that system ever created an unconstitutional burden on voters in Georgia.

                                       -5-
       Case 1:17-cv-02989-AT Document 754 Filed 07/31/20 Page 6 of 20




             ARGUMENT AND CITATION OF AUTHORITY

      More than a year ago (on July 25 and 26, 2019), this Court held a

hearing on Plaintiffs’ second set of motions for preliminary injunction

regarding DREs, ahead of the municipal elections in November 2019. When

this Court ruled on August 15, 2019, it expressed concern at that time “about

the State’s capacity to manage a transition to paper ballots for the 2019

elections while overseeing and undergoing a simultaneous transition to the

newly enacted voting system during this time.” Curling v. Raffensperger, 397

F. Supp. 3d 1334, 1405 (N.D. Ga. 2019) (“Curling II”).5 Any hearing in this

case after the conclusion of Plaintiffs’ proposed discovery period on August 28

would provide election officials with even less time to accomplish the

sweeping and drastic changes sought by Plaintiffs.

      Their requests for expedited discovery should be viewed with this end

in mind, because it asks the necessary question of “to what end?” A

preliminary-injunction hearing after August would leave State and local

election officials with virtually no time to actually implement any ordered

relief, must less to do so in a safe and secure manner that protects the


5That concern was based on the “unique circumstances of the 2019 off-cycle
election before introduction of the newly mandated auditable BMD system.”
Curling, 397 F. Supp. 3d at 1407. Certainly COVID-19 presents an extremely
unique circumstance in 2020.

                                      -6-
       Case 1:17-cv-02989-AT Document 754 Filed 07/31/20 Page 7 of 20




integrity of the election and Georgia voters’ voting experience. As shown

below, this Court has already reached that conclusion twice before when

Plaintiffs sought preliminary-injunctive relief. There is no need for expedited

discovery now, because there is no real likelihood that the relief Plaintiffs

seek could be ordered in time to implement it or in a manner that is

consistent with binding precedent.

      In light of that history and where the State is in the current election

cycle, it is important to look back at how the parties arrived at this point.

This case has proceeded for three years, through numerous amended and

supplemental complaints that have expanded the scope of this litigation far

beyond its beginning as an election contest in one Congressional district,

through three preliminary-injunction motions, a legislative overhaul of

Georgia’s election laws, and the rollout of new paper-ballot voting equipment.

It should now be fully litigated in regular order, with a proper discovery

process and timelines and subject to the Federal Rules of Civil Procedure and

the Federal Rules of Evidence. Plaintiffs’ repeated attempts to try this case

through expedited procedures and lax rules of evidence fails to do justice to

the very cause to which they purport to claim allegiance—and Plaintiffs’

seeming unwillingness to subject their evidence and witnesses to the regular

discovery process that allows full consideration is telling.

                                      -7-
       Case 1:17-cv-02989-AT Document 754 Filed 07/31/20 Page 8 of 20




      Plaintiffs’ basis for their request for expedited discovery and an

expedited hearing is now rooted in a global pandemic. [Doc. 749]. As this

Court is aware, the June 2020 election was severely impacted by the COVID-

19 crisis. Plaintiffs rely on a series of news articles which focus on a few

metro Atlanta counties and contain no claims that BMDs or the optical

scanners failed to accurately record the electors’ votes in the June 2020

election. Id. Yet Plaintiffs now seek to use this particular virus to accomplish

their goal of replacing the state’s chosen paper-ballot system with their policy

goal: a hand-marked paper ballot system. Indeed, another court in this

District has already rejected similar claims from one of the Plaintiffs. Coal.

for Good Governance v. Raffensperger, No. 1:20-cv-1677-TCB, 2020 U.S. Dist.

LEXIS 86996, at *2 (N.D. Ga. May 14, 2020) (noting Plaintiffs sought order

“requiring polling locations to use paper ballots rather than the new

touchscreen ballot marking device (‘BMD’) component of the State’s new

Dominion Voting System.”).

      The bottom line is that one election is already underway and another

major one is closely approaching. As the Supreme Court has consistently

held, “lower federal courts should ordinarily not alter the election rules on

the eve of an election.” Republican Nat’l Comm. v. Democratic Nat’l Comm.,

140 S. Ct. 1205, 1207, 206 L. Ed. 2d 452 (2020); accord Purcell v. Gonzalez,

                                       -8-
       Case 1:17-cv-02989-AT Document 754 Filed 07/31/20 Page 9 of 20




549 U. S. 1, 127 S. Ct. 5 (2006) (per curiam); Frank v. Walker, 574 U. S. 929,

135 S. Ct. 7 (2014); Veasey v. Perry, 574 U.S. 951, 135 S. Ct. 9 (2014).

      This Court has—in this very case—twice recognized the impact of

timing of elections on its ability to rule. Curling v. Kemp, 334 F. Supp. 3d

1303, 1326 (N.D. Ga. 2018) (“Curling I”); Curling II, 397 F. Supp. 3d at 1407.

      Tomorrow is August 1. Early voting for the November general election

begins on October 12, 2020. O.C.G.A. § 21-2-385. Given the closeness of the

election, the scope of Plaintiffs’ proposed relief is staggering—abandoning

entire components of one voting system, retraining pollworkers on a new

system, printing and distributing a sufficient number of paper ballots,

purchasing pens, printing new instructions for polling places, and possibly

even changing the entirety of the check-in process. Changing election

processes over a three-month period for the June 9 primary due to the

coronavirus was a massive challenge for election officials and pollworkers.

Changing an entire election system no more than 45 days6 before a

presidential election is a recipe for disaster.




6There are 45 days between Plaintiffs’ proposed August 28 deadline for briefs
based on the expedited discovery process and the start of early voting on
October 12.

                                       -9-
       Case 1:17-cv-02989-AT Document 754 Filed 07/31/20 Page 10 of 20




      Plaintiffs attempt to minimize this burden by mischaracterizing this

Court’s prior order as still requiring a paper backup system after the new

ballot-marking device (“BMD”) technology has been fully deployed

throughout the State. [Doc. 579]. State Defendants’ obligations under that

portion of the Order ceased when the deployment was complete.

      Put simply, proceeding on an expedited basis makes sense only to

support Plaintiffs’ (third) motions for preliminary injunction. A preliminary

injunction imposing the relief Plaintiffs would be incredibly disruptive and

not in the public interest. Consequently, there is no reasonable need for

expedited discovery, and this case can and should proceed in the traditional

manner with an answer, a 26(f) conference, and normal deadlines for

responses.

I.    Standard of review.

      “In this Circuit, a preliminary injunction is an extraordinary and

drastic remedy.” McDonald's Corp. v. Robertson, 147 F.3d 1301, 1306 (11th

Cir. 1998). As Plaintiffs have recognized, this Court has previously been

unwilling to “dictate how the [government] should properly administer their

elections … A federal court should not be ‘the arbiter of disputes’ which arise

in elections…the ‘constitution leaves to states broad power to regulate the

conduct of federal and state elections.’” Ga. Shift v. Gwinnett Cty., No. 1:19-

                                      - 10 -
       Case 1:17-cv-02989-AT Document 754 Filed 07/31/20 Page 11 of 20




cv-01135-AT, 2020 WL 864938 *5 (N.D.Ga. Feb. 12, 2020) (citations omitted).

See also Powell v. Power, 436 F.2d 84, 86 (2d Cir. 1970) (“Absent a

constitutional or other unlawful infraction of that authority, the states are

charged with making reasonable policy decisions to effectuate orderly

elections.”).

      This Court has also been rightfully wary to implement the kind of

massive changes that Plaintiffs seek so close to elections. Curling I, 334 F.

Supp. 3d at 1326; Curling II, 397 F. Supp. 3d at 1407. Indeed, this and other

courts in this District have been equally remiss to require the State to

implement litigants’ policy aims—even in response to the COVID-19

pandemic. Coal. for Good Governance, 2020 U.S. Dist. LEXIS 86996, at *8

(during pandemic court must “hew closely to the Constitution’s original

imperatives” beginning with the Elections Clause, which pledges election

administration to congress and state legislatures, not the courts); Black

Voters Matter Fund v. Raffensperger, No. 1:20-CV-01489-AT, 2020 WL

2079240, at *2 (N.D. Ga. Apr. 30, 2020) (denying injunctive relief at the

“eleventh-hour” due to impact on public interest); Georgia Ass’n of Latino

Elected Officials, Inc. v. Gwinnett Cty. Bd. of Registrations & Elections, 1:20-

CV-1587-WMR, 2020 WL 2505535, at *1 (N.D. Ga. May 8, 2020) (denying

injunctive relief requiring bilingual absentee-ballot applications during

                                      - 11 -
       Case 1:17-cv-02989-AT Document 754 Filed 07/31/20 Page 12 of 20




pandemic because it is not the court’s job to write election law); Gwinnett Cty.

NAACP v. Gwinnett Cty. Bd. of Registration & Elections, No. 1:20-CV-00912-

SDG, 2020 WL 1031897, at *9 (N.D. Ga. Mar. 3, 2020) (denying injunctive

relief to open additional voting locations as early voting had already begun).

See also Fair Fight Action, Inc. v. Raffensperger, Civil Action No. 1:18-cv-

4391-SCJ at 10 (N.D.Ga. Dec. 27, 2019) (Slip Op.).

      To be sure, Plaintiffs can now fully litigate their case, but they should

not be permitted to continue to do so on an informal, expedited basis. As the

Court noted in its order yesterday, there are any number of media reports

about any variety of issues in elections. [Doc. 751, p. 23]. Instead of being

forced to rely on those reports, the discovery process in this case should be

put to the requirements of the Federal Rules of Evidence and Plaintiffs

should welcome the opportunity to prove their case using the standards of

proof required outside the preliminary-injunction context.

II.   Plaintiffs cannot use issues unrelated to BMDs from June 2020
      to support their claims.

      The issues in the June 2020 election are attributable to a once-in-a-

lifetime worldwide pandemic, not the BMDs that are the subject of Plaintiffs’

Complaints. For example, Plaintiffs cite to long lines, [Doc. 749 at 2],

inadequate numbers of polling locations, id. at 6, and problems with issuing



                                      - 12 -
       Case 1:17-cv-02989-AT Document 754 Filed 07/31/20 Page 13 of 20




and receiving absentee ballots, id. None of these issues are the subject of the

claims in Plaintiffs’ Complaints, nor can they be attributed to the BMDs that

Plaintiffs actually challenge. As was widely reported, fewer polling sites were

willing to serve as polling locations due to the health concerns associated

with hosting large numbers of people and the resulting long lines were due to

county officials consolidating polling places in response.7 See O.C.G.A. § 21-2-

265 (“the superintendent of a county . . . shall select and fix the polling place

within each precinct”). Other courts in this District have recognized—in

response to similar arguments from some of the same Plaintiffs here—the

distinctions between circumstances arising due to state action and those

caused by a rare and novel virus and global pandemic. Coal. for Good

Governance, 2020 U.S. Dist. LEXIS 86996, at *9 n.2.

      Similarly, issues with absentee ballots were due to a record number of

voters requesting to vote by mail because of health concerns of voting in




7Mark Nieese and Nick Thieme, Extreme voting lines expose where Georgia
primary failed, The Atlanta-Journal Constitution (July 28, 2020),
https://www.ajc.com/politics/extreme-voting-lines-expose-where-georgia-
primary-failed/YQUMSTEBVFAY7CR7UQOQEHSVLI/; Mark Niesse, Virus
concerns close churches, other voting sites for Georgia primary, The Atlanta-
Journal Constitution (May 12, 2020), https://www.ajc.com/news/state--
regional-govt--politics/virus-concerns-close-churches-other-voting-sites-for-
georgia-primary/o6Ri26ArzR6shl4FWuNe0O/

                                      - 13 -
       Case 1:17-cv-02989-AT Document 754 Filed 07/31/20 Page 14 of 20




person.8 These issues are the result of the pandemic, not the BMDs that are

the subject of Plaintiffs’ claims. Plaintiffs should not be allowed to transform

their Complaints into an omnibus wish list of their preferred policy objectives

that differ from the Georgia General Assembly. Specifically, Plaintiffs’

pleaded claims do not relate to long lines, polling place closures, or problems

with issuing absentee ballots. They relate to technology and its purported

vulnerability to hacking and other acts of third parties. [Doc. 627 at ¶¶94,

104, 116, 125]; [Doc. 628 at ¶¶164, 167, 176]. Plaintiffs should not be granted

the opportunity to exploit the current global health crisis to engage in

discovery for evidence supportive of claims wholly unrelated to the events of

the June 2020 election. Put simply, nothing has changed since Plaintiffs first

filed their motions for preliminary injunction that would warrant expedited

discovery or another hearing.




8Stephen Fowler, Eric Fan, and Georgia News Lab, Georgia’s Mail-In Ballot
Requests On Track To Surpass Total 2018 Primary Turnout, Georgia Public
Broadcasting (May 6, 2020), https://www.gpb.org/news/2020/05/06/georgias-
mail-in-ballot-requests-on-track-surpass-total-2018-primary-turnout;
Stephen Fowler, Here’s What The Data Shows About Polling Places, Lines In
Georgia's Primary, Georgia Public Broadcasting (July 17, 2020),
https://www.gpb.org/news/2020/07/17/heres-what-the-data-shows-about-
polling-places-lines-in-georgias-primary


                                      - 14 -
       Case 1:17-cv-02989-AT Document 754 Filed 07/31/20 Page 15 of 20




III.   Plaintiffs’ sweeping changes to election laws should be handled
       through the normal rules of civil procedure.

       The requested relief in this case demands to be litigated after a full

discovery period and not on a loosened preliminary-injunction standard,

which Plaintiffs’ abbreviated schedule would necessarily entail. “At the

preliminary injunction stage, a district court may rely on affidavits and

hearsay materials which would not be admissible evidence for a permanent

injunction, if the evidence is appropriate given the character and objectives of

the injunctive proceeding.” Levi Strauss & Co. v. Sunrise Int’l Trading Inc.,

51 F.3d 982, 985 (11th Cir. 1995). Here, Plaintiffs are asking this Court to

mandate wholesale changes to Georgia’s new chosen voting system, which in

turn affects Georgia’s election laws and policies, through a preliminary

injunction and based on evidence hastily procured through discovery so

expedited that it will be over in three weeks.

       Plaintiffs’ requests threaten to severely undermine the fair

administration of justice in this proceeding. Plaintiffs now use the June 2020

election to justify their request for a fishing expedition (and, as argued above,

expansion of their relatively limited Complaints, which address voting

technology). Plaintiffs’ request for expedited discovery is so broad that it

includes involving themselves in the actual administration of the August 11



                                      - 15 -
       Case 1:17-cv-02989-AT Document 754 Filed 07/31/20 Page 16 of 20




runoff itself. [Doc. 752, pp. 3-4]; Ex. A. Plaintiffs essentially seek unfettered

freedom to engage in discovery that has the high likelihood of disrupting the

2020 elections to submit evidence on a relaxed preliminary-injunction

standard. Given the magnitude of the relief Plaintiffs seek, they should not

be permitted to engage in expedited discovery for evidence to submit under

the less-rigid evidentiary standards of a preliminary-injunction hearing,

especially because the very election officials from whom the discovery is

sought are literally in the middle of a challenging election cycle, with only

days before critical elections.

IV.   Response to scope and timing.

      In response to Plaintiffs’ proposed timing, Defendants urge that this

case should proceed on a normal, six-month discovery track with the regular

deadlines set by the Federal Rules of Civil Procedure.9 Defendants oppose

any request to conduct a full forensic examination of the memory cards and

DREs as proposed by Plaintiffs on such a rushed schedule. Defendants

instead propose that a destructive testing protocol, such as in a product-

liability case, be developed by the respective experts to allow a mutual review


9 Given the track record in this case and Plaintiffs’ expansive desire to
inspect and involve themselves in the administration of the August 11
election [Doc. 752, pp. 3-4], it seems inevitable that significant disputes about
the scope of discovery will require resolution by this Court.

                                       - 16 -
      Case 1:17-cv-02989-AT Document 754 Filed 07/31/20 Page 17 of 20




of the DREs and underlying equipment. That can take place according to

regular procedure without the necessity of rushing through that process in

the next few days.

      Defendants believe that any other issues related to the scope of

discovery can be addressed through the normal discovery-dispute processes

and propose the following discovery schedule:

Rule 26(f) Conference on new claims             Week of August 10, 2020
Plaintiffs’ Expert Disclosures                    December 1, 2020
(reports)
Defendant’s Expert Disclosures                     January 4, 2021
(reports)
Plaintiffs’ Rebuttal Expert                        January 18, 2021
Disclosures (reports)
Close of Discovery                               February 26, 2021
Dispositive Motions (filed)                       March 29, 2021
Dispositive Motions (response)                     April 30, 2021
Dispositive Motions (reply)                        May 14, 2021
Last Day for Daubert Motions            On last day to submit Pretrial Order
Last Day to Submit a Pretrial Order      30 days after entry of the Court’s
                                           ruling on summary judgment
Trial readiness                                    Summer 2021

                               CONCLUSION

      For each of the above reasons, State Defendants respectfully request

this Court deny Plaintiffs’ Motion and set normal discovery deadlines for this

case moving forward.




                                    - 17 -
Case 1:17-cv-02989-AT Document 754 Filed 07/31/20 Page 18 of 20




Respectfully submitted this 31st day of July, 2020.

                        Vincent R. Russo
                        Georgia Bar No. 242628
                        vrusso@robbinsfirm.com
                        Josh Belinfante
                        Georgia Bar No. 047399
                        jbelinfante@robbinsfirm.com
                        Carey A. Miller
                        Georgia Bar No. 976240
                        cmiller@robbinsfirm.com
                        Alexander Denton
                        Georgia Bar No. 660632
                        adenton@robbinsfirm.com
                        Brian E. Lake
                        Georgia Bar No. 575966
                        blake@robbinsfirm.com
                        Robbins Ross Alloy Belinfante Littlefield LLC
                        500 14th Street, N.W.
                        Atlanta, Georgia 30318
                        Telephone: (678) 701-9381
                        Facsimile: (404) 856-3250

                        /s/Bryan P. Tyson
                        Bryan P. Tyson
                        Georgia Bar No. 515411
                        btyson@taylorenglish.com
                        Bryan F. Jacoutot
                        Georgia Bar No. 668272
                        bjacoutot@taylorenglish.com
                        Diane F. LaRoss
                        Georgia Bar No. 430830
                        dlaross@taylorenglish.com
                        Loree Anne Paradise
                        Georgia Bar No. 382202
                        lparadise@taylorenglish.com
                        TAYLOR ENGLISH DUMA LLP
                        1600 Parkwood Circle, Suite 200
                        Atlanta, GA 30339

                              - 18 -
Case 1:17-cv-02989-AT Document 754 Filed 07/31/20 Page 19 of 20




                      Telephone: 678-336-7249

                      Counsel for State Defendants




                             - 19 -
       Case 1:17-cv-02989-AT Document 754 Filed 07/31/20 Page 20 of 20



                    CERTIFICATE OF COMPLIANCE

      Pursuant to L.R. 7.1(D), the undersigned hereby certifies that the

foregoing STATE DEFENDANTS’ RESPONSE IN OPPOSITION TO

PLAINTIFFS’ JOINT EMERGENCY MOTION FOR EXPEDITED

DISCOVERY AND EVIDENTIARY HEARING AND RESPONSE TO

PROPOSED SCOPE AND SCHEDULE FOR DISCOVERY has been

prepared in Century Schoolbook 13, a font and type selection approved by the

Court in L.R. 5.1(B).

                              /s/ Bryan P. Tyson
                              Bryan P. Tyson
